               Case 2:18-cr-00027-SJF Document 63 Filed 03/13/19 Page 1 of 2 PageID #: 164
.:     --•     Case 2:18-cr-00027-SJF Document 60 Filed 03/04/19 Page 1 of 2 PagelD #: 153
                                                                                     Fl LED
                                                                                                       IN CLERK'S OFFICE
                                                                                                 U.S. DISTRICT COURT E.D.N.Y.

                                         FOLEY GRIFFIN, LLP                                      *      MAR 13 2019           *
                                               ATTORNEYS AT LAW                                    LONG ISLAND OFFICE
     THOMAS J. FOLEY                        666 O1,D COUNTRY ROAD, SUITE 305                  SUFFOLK COUNTY OFFICE
     BRIAN J, GRIFFIN
                                             GARDEN CITY, NEW YORK 11530                              33 MAIN STREET
     DANIEL   w. Russo                                                                        SOUTHAMPTON. NY 11968
     KELI.V GUTHY                                      (516) 741-1110                                  (631) 506-8170
     CHRIS MCDONOUGH, SPECIAi.
     COUNSEL

                                                    March 4, 2019

             VIAECF

             Honorable Sandra J. Feuerstein
             United States District Court - EDNY                          f.Jt,v4 ~ ·- .S Gr,I'\.-\ '-0             l   .co



                                                                                Lt\ 1_-, h.o ,~ .
             Long Island Courthouse
             100 Federal Plaza
             Central Islip, NY 11722

                    Re:       United States v. Matthew Voss
                              DKT. No. 0207 2:18CR00027-001


             Dear Judge Feuerstein:                                                 c
                                                                                        s/ Sandra J. Feuerstein
                                                                                /             u.      ·3p~1:io ti
                    Please accept this request on behalf of Matthew Voss for .~n extension of time to begin
             serving his sentence of twenty-four (24) months. Mr. Voss was s1entenced before Your Honor on
             December 10, 2019 and was instructed to surrender on March 13, 2019. As this Court is aware,
             Mr. Voss is the sole provider for his wife, two young children and his mother-in-,Jaw.
             Subsequent to his sentence. Mr. Voss arranged to have his brother-in-law move from Florida to
             his home on Long Island to help care for his family. Unfortunately, this transition is not yet
             complete and additional time is needed for his brother-in-Jaw to arrive. Further, Mr. Voss
             expressed that Easter (April 21 st ) is the most important holiday inJtis faith and he would cherish
             spending it with his family before beginning his incarceration.
                    For the reasons put forth above, Mr. Voss is respectfully requesting May 3rd, 2019 (an
             additional forty-five days) to begin serving his sentence. We thank the court in advance for its
             consideration.
                  Case 2:18-cr-00027-SJF Document 63 Filed 03/13/19 Page 2 of 2 PageID #: 165
~   ·.   --,r     Case 2:18-cr-00027-SJF Document 60 Filed 03/04/19 Page 2 of 2 Pag'"~ID #: 154



                                              Tmly;.
                                              9J1tiat1, .:J. ~ t
                                              ·Brian J. Grfffin
                                              Attorney for Matt Voss

                cc:   AUSA Whitman Knapp
                      AUSA Elizabeth Macchiavema
